Citation Nr: 9918328	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of post-traumatic stress disorder, currently 
30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and C. Branan




ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision in which the Department 
of Veteran's Affairs (VA) North Little Rock, Arkansas 
Regional Office (RO) denied service connection bilateral 
hearing loss disability.  

In a May 1998 rating decision the RO granted service 
connection for post traumatic stress disorder and assigned a 
30 percent evaluation.  The veteran submitted a timely Notice 
of Disagreement and Substantive Appeal.  


FINDINGS OF FACT

Hearing loss disability is attributable to combat service.


CONCLUSION OF LAW

Hearing loss disability was incurred in combat service.  
38 U.S.C.A. § 1110, 1154, 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of service connection.  
The claim is well grounded and the evidence supports the 
claim.  

The veteran is a combat veteran.  He testified that he was 
exposed to an explosion and that he has had hearing loss 
since service.  The regional office made a specific 
determination that the veteran was credible.  Other evidence 
reflects that he has a hearing loss disability as defined by 
38 C.F.R. § 3.385 (1998).  

"Credible" is a term that means the veteran is believed.  
Since diminished auditory acuity is a matter relating to the 
senses, the veteran is competent to report that he had 
decrease in acuity during and since service.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board assumes that the RO 
has correctly used the term credible and has not confused the 
concept of credibility with the concept of competence.  The 
Board notes that the RO granted service connection for 
tinnitus employing the same theory of entitlement.  38 C.F.R. 
§ 3.303(d) (1998).

Regardless, the veteran submitted a private statement from a 
certified audiologist to the effect that the hearing loss is 
secondary to acoustic trauma (WW II service).  The evidence 
supports the claim.  The Board notes that the RO did not have 
an opportunity to review the private evidence.  Since the 
Board grants the benefit on appeal, the veteran is not 
prejudiced by the decision.


ORDER

Service connection for bilateral hearing loss disability is 
granted.



REMAND

In March 1999 the RO certified the case to the Board.  In 
April 1999 the veteran submitted a substantive appeal on the 
issue of an evaluation for post-traumatic stress disorder 
(PTSD).  This was after the claims folder was transferred to 
the Board.  

A substantive appeal must be filed with the office from which 
the veteran received notice of the determination being 
appealed, unless notice has been received that the applicable 
VA records have been transferred to "another VA office."  
38 C.F.R. § 20.300 (1998).  For purposes of 38 C.F.R. § 
20.300, transfer to the Board does not constitute transfer to 
"another VA office."  See Zevalkink v. Brown, 6 Vet. App. 
483, 489 (1994).

The case is REMANDED to the RO for the following development:

1.  The RO must review the substantive 
appeal regarding the evaluation of PTSD.

2.  The veteran has argued that the RO 
has ignored the GAF assigned in his case.  
Our review reflects that the SOC did not 
reference the evidence.  The RO must 
prepare an SSOC that addresses the 
significance of the GAF.

3.  The RO should obtain a VA examination 
that addresses all the revised 
psychiatric criteria.  If an element 
contained in the criteria is normal or 
absent, the examiner should so state in 
the report. 

4.  If the RO questions the validity of 
the GAF assigned, they are at liberty to 
return the file for clarification or 
explanation.

If upon completion of the above action the claim remains 
denied, the case should be returned for further appellate 
consideration.  The veteran and representative may submit 
additional evidence and argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

